Opinión disidente emitida por el
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 20 de mayo de 1977
El “derecho moral” del artista no está protegido constitu-cionalmente en Puerto Rico ni tampoco por ley alguna. Al producirse el cambio de soberanía en Puerto Rico en 1898 regía aquí la Ley de Propiedad Intelectual de España de 10 de enero de 1879, que fue incorporada por referencia al Có-digo Civil Español, a través de los Arts. 428 y 429, (1) al pro-mulgarse éste en 24 de julio de 1889. (2) Pero, al revisarse el Código Civil en Puerto Rico por la Comisión Codificadora en 1902 se eliminaron los Arts. 428 y 429 que hacían referencia a la Ley de Propiedad Intelectual española de 1879, R.C. Núm. 5 de Io. de marzo de 1902, Estatutos Revisados y Códi-gos de Puerto Rico de 1902, quedando por tanto nuestra juris-dicción bajo la protección que ofrecía la legislación federal *59aplicable a esa materia. (3) Carta Orgánica de 1900, Ley de 12 de abril de 1900, cap. 191, see. 8, 31 Stat. 79.
En los Estados Unidos, donde no se ha reconocido el dere-cho del artista, se ha resuelto que el artista no retiene nin-gún derecho relacionado con la protección de su reputación artística cuando aquél ha vendido incondieionalmente su obra. Crimi v. Rutgers Presbyterian Church, 194 Misc. 570, 89 N.Y.S.2d 813 (Sup. Ct. 1949); Vargas v. Esquire, Inc., 174 F.2d 522 (7th Cir. 1947), véase Merryman, J. H., The Refrigerator of Bernard Buffet, 27 Hastings L.J., págs. 1035-39. Es muy poco lo que puede hacer un artista en los Estados Unidos si no ha impuesto al adquirente de su obra una obliga-ción contractual para asegurarse que su paternidad sea re-conocida y su obra respetada. Treece, American Law Analogues of Author’s “Moral Right”, 16 Am. J. Comp. L. 487, 501 (1968).
En gran número de países de Europa, Sur y Centro Amé-rica existe legislación que protege la propiedad intelectual. Merryman, op. cit., supra, págs. 1023, 1036-37 (1976). En Francia, sin embargo, el derecho moral del artista tuvo un origen judicial y fue desenvolviéndose poco a poco a través de decisiones de los tribunales desde mediados del siglo pasado. No fue hasta 1957 que las normas fueron codificadas en for-ma de reglas generales. Sarraute, Current Theory on the Moral Right of Authors and Artists under French Law, 16 Am. J. Comp. L. 465-466; Merryman, op. cit., supra, pág. 1026. Varios de los países que han adoptado el concepto de derecho moral han suscrito convenios internacionales que obli-gan a cada país firmante respecto a los derechos intelectuales vigentes en los respectivos países. El Convenio de Berna de 1886, por ejemplo, modificado en la conferencia de Berlin en 1908 por 15 países, subsiguientemente en Roma en 1932 y *60luego en Bruselas en 1948. También, el Convenio Universal de Ginebra de 1952. Los requisitos para gozar de la proteo ción de los convenios se remiten al derecho interno de cada Estado, el cual podrá exigir las formalidades que quiera a las obras publicadas en su territorio o a las obras de sus naciona-les, dondequiera que sean publicadas. Véase Espín, Manual de Derecho Civil Español, Vol. II, 4a ed. 1974, págs. 304, 313. Naturalmente, los países que no ofrecen protección al derecho intelectual de sus artistas no participan en los tratados inter-nacionales.
Tres distintas posiciones han sido identificadas en torno a esta materia. En los Estados Unidos, la obligación recae sobre el artista para convenir sus derechos con el comprador, quedando subsistente el problema de que futuros adquirentes de las obras no quedarían obligados. La posición intermedia la representa la Convención de Berna y la ley de Alemania, la cual impone al comprador el peso para conseguir el consen-timiento del artista si aquél desea modificar la obra. La ter-cera posición es la existente en Francia (4) (y en Italia que tiene una situación comparable) donde el peso recae sobre el comprador y protege al artista contra su propio asentimiento a menos que la modificación de la obra a la que el artista ha consentido sea una de tipo razonable. Merryman, op. cih, supra, pág. 42.
El caso de autos plantea lo que se ha llamado el derecho a la “integridad” de la obra lo cual se reconoce en algunas ju-risdicciones como parte inseparable del derecho moral del artista. Este derecho, según queda dicho, está protegido en Francia y en otros países, pero no en Puerto Rico, a menos que contractualmente el artista se hubiera protegido. .
Las obras aquí en cuestión consisten de unos murales pin-tados en varias edificaciones de caseríos públicos de la Cor-poración de Renovación Urbana y Vivienda (C.R.U.V.). El *61pintor peticionario realizó las obras de pintura como maestro de arte contratado por la C.R.U.V., mediante el pago de un salario, (5) en varios de los edificios administrados por dicha agencia. Según lo estipulado por las partes el peticiona-rio utilizó como ayudantes a cuatro jóvenes a quienes adiestró en sus creaciones de dibujos y pinturas y quienes fueron pagados por la C.R.U.V. Esta agencia proveyó todos los ma-teriales requeridos, incluyendo pintura. El peticionario creó e ideó las figuras, formas y significados de las obras reali-zadas.
No habiéndose reservado el autor el derecho a intervenir en la restauración de las obras adquiridas por la C.R.U.V. cuando así lo requiriera el efecto del tiempo y de los elemen-tos, el Estado puede realizar el trabajo de restauración me-diante el uso de un artista de su selección.
La determinación de lo que constituye el derecho moral de un artista y la protección de dicho derecho es una función legislativa. La ley debe establecer los criterios de lo que cons-tituye una obra de arte, así como de los atributos que debe tener un artista que ha de ser protegido. Las normas deben ser fijadas y precisadas luego de oír a personas entendidas en ese quehacer espiritual a quienes la Legislatura puede acudir para orientación y consejo. El Art. 7 de nuestro Código Civil (31 L.P.R.A. see. 7) que nos autoriza a resolver conforme a equidad cuando no haya ley aplicable al caso, teniendo en cuenta la razón natural de acuerdo con los principios gene-rales del derecho y los usos y costumbres aceptados y estable-cidos, no nos da base para dar cuerpo a los principios que en *62muchos países han sido instrumentados por legislación deta-llada.
Si yo fuera legislador favorecería instrumentar legislación para proteger ese derecho. En mi carácter de Juez entiendo que no es mi función legislar.
En este caso en particular no hay prueba relativa a algún mérito excepcional de las obras en cuestión que justifiquen la intervención de los tribunales para proteger propiedad que forme parte del patrimonio público, ni tampoco surge que se hayan demostrado usos y costumbres aceptados y establecidos con respecto a los derechos morales del artista.
En vista de lo expuesto confirmaría la sentencia dictada por el tribunal de instancia que declaró sin lugar la petición de interdicto del peticionario.
—O—

(1) Art. 428. “El autor de una obra literaria, científica o artística, tiene el derecho de explotarla y disponer de ella a su voluntad.” Código Civil Español, Dionisio Doblado, 1889, 2da. ed. Madrid.
Art. 429. “La ley sobre propiedad intelectual determina las personas a quienes pertenece ese derecho, la forma de su ejercicio y el tiempo de su duración. En casos no previstos ni resueltos por dicha ley especial se apli-carán las reglas generales establecidas en este Código sobre la propiedad.” Ibid.


(2)La vigencia de la Ley de Propiedad Intelectual de 1879 y del Código Civil Español en Puerto Rico se'produjo por virtud del Real Decreto de 31 de julio de 1889. Véanse Rodríguez v. San Miguel et al., 4 D.P.R. 105, 114 (1903); Torres et al. v. Rubianes et al., 20 D.P.R. 337, 345 (1914).


(3) Véase Arthur Fisher, Studies on Copyright (1963), sobre el histo-rial de la legislación federal vigente para el Io. de marzo de 1902 relativa a los derechos del autor antes de la compilación de 1909, págs. 72-73.


(4)En Francia la disposición estatutaria es al efecto de que el derecho moral es “perpetuo, inalienable e imprescriptible”.


(5)En la Ley de Derechos de Autor (Copyright Act) de los Estados Unidos se estatuye que el término “autor” incluye un patrono en los casos en que la obra se realice mediante arrendamiento de servicios. Esto es, la persona que participa en la creación es un empleado del que arrienda sus servicios, y por tanto, se rompe la relación entre el artista y la obra creada. Véanse 17 U.S.C.A. see. 26; Monta, The Concept of “Copyright” versus the “Droit D’Auteur”, 32 So. Calif. L. Rev. 177, 178-79 (1959).